        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page11ofof13
                                                                        13



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

LUCIENNE BREWER, TIMOTHY                          §
MCPHERSON, and TOM GEBKA                          §
individually and on behalf of all other           §
persons similarly situated,                       §
                                                  §          CIVIL ACTION NO
             Plaintiffs,                          §
                                                  §            5:18-cv-572 (XR)
VS.                                               §
                                                  §
CONSUMERS UNITED, INC. d/b/a GOJI,                §
                                                  §
             Defendant,                           §
                                                  §
VS.                                               §
                                                  §
UE AUTHORITY, CO., formerly known as              §
UNDERGROUND ELEPHANT, INC.                        §

      DEFENDANT CONSUMERS UNITED, INC.'S THIRD-PARTY COMPLAINT

       The defendant and third-party plaintiff, CONSUMERS UNITED, INC. d/b/a GOJI

("Goji"), by their attorneys, WOOD, SMITH, HENNING & BERMAN, LLP, complaining of

third-party defendant, UE AUTHORITY, CO., formerly known as UNDERGROUND

ELEPHANT, INC., respectfully allege, upon information and belief, the following:

                                          PARTIES

       1.     Upon information and belief, at all times hereinafter mentioned, the plaintiff,

LUCIENNE BREWER was and is a resident of New Braunfels, Texas.

       2.     Upon information and belief, at all times hereinafter mentioned, the plaintiff

TIMOTHY MCPHERSON was and is a resident of Mt. Pleasant, Texas.

       3.     Upon information and belief, at all times hereinafter mentioned, the plaintiff

TOM GEBKA was and is a resident of Hendersonville, Tennessee.



                                              1
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document19-1
                                          22 Filed
                                              Filed12/11/18
                                                    12/03/18 Page
                                                              Page22ofof13
                                                                         13



       4.      Defendant and third-party plaintiff, Goji, was and is a corporation organized and

existing under the laws of the State of Delaware.

       5.      Upon information and belief, at all times hereinafter mentioned, the third-party

defendant, UE AUTHORITY, CO., formerly known as UNDERGROUND ELEPHANT, INC.

(hereinafter referred to as "UE" or "third-party defendant"), was and is a corporation organized

and existing under the laws of the State of California with a principal place of business located at

808 J Street, San Diego, California 92101.

       6.      Plaintiffs' Second Amended Complaint further alleged the involvement of certain

identified persons that included "[Goji's] employees/agents that had direct, personal participation

in or personally authorized the conduct found to have violated the statute and were not merely

tangentially involved." No such individuals have been identified.

                                  JURISDICTION & VENUE

       7.      Plaintiffs have alleged that this Court has subject matter jurisdiction under 28

U.S.C. § 1331 as the matter allegedly involves a federal question.

       8.      This Court has general personal jurisdiction over third-party defendant because it

conducts significant business in this State in a continuous and systemic manner, and the unlawful

conduct alleged in this Third-Party Complaint occurred in, was directed to, and/or emanated

from this State.

       9.      This Court has specific personal jurisdiction over third-party defendant because it

purposefully directed its activities toward this State or purposefully availed itself of the

privileges of conducting activities there, Goji's cause of action arises out of or results from the

third-party defendant's forum-related contacts, and the exercise of personal jurisdiction is fair

and reasonable.



                                                 2
           Case
            Case5:18-cv-00572-XR
                 5:18-cv-00572-XR Document
                                   Document19-1
                                            22 Filed
                                                Filed12/11/18
                                                      12/03/18 Page
                                                                Page33ofof13
                                                                           13



          10.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.



                                   PROCEDURAL HISTORY

          11.   Goji repeats, reiterates, and realleges each and every allegation in paragraphs "1"

through "10," supra, with the same force and effect as if set forth fully herein.

          12.   Plaintiffs allege via their Second Amended Complaint that they sustained

damages for purported violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(the “TCPA”). (ECF Doc. No. 14)

          13.   Plaintiffs allege that Goji purchased "leads" containing consumers' contact

information and created an electronic database from which Goji made automated calls. (ECF

Doc. No. 14 at ¶27)

          14.   Plaintiffs allege that Goji "placed phone calls to consumers who never provided

consent to call, and to consumers having no relationship with [Goji]." (ECF Doc. No. 14 at ¶28)

          15.   With regard to the individual plaintiffs, it was alleged that each plaintiff registered

their respective cellular phone numbers with the National Do Not Call Registry on or about June

4, 2008 (plaintiff BREWER), December 8, 2009 (plaintiff MCPHERSON), and August 31, 2005

(plaintiff GEBKA). (ECF Doc. No. 14 at ¶¶30, 43, 55)

          16.   Plaintiffs allege that they began receiving calls and/or text messages on their

respective cellular phones beginning in the fall of 2016 (plaintiff BREWER), January of 2016

(plaintiff MCPHERSON), and September 2018 (plaintiff GEBKA). (ECF Doc. No. 14 at ¶¶32,

45, 57)




                                                  3
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document19-1
                                          22 Filed
                                              Filed12/11/18
                                                    12/03/18 Page
                                                              Page44ofof13
                                                                         13



        17.      Plaintiffs allege that they never provided Goji with prior consent to contact them

on their phone via a text message or telephone call. (ECF Doc. No. 14 at ¶¶34, 47, 59)

        18.      Plaintiffs further allege that they had "reason to believe" Goji contacted thousands

of customers listed on the Do Not Call Registry. (ECF Doc. No. 14 at ¶¶39, 51, 63)

        19.      Based on the foregoing, plaintiffs allege that Goji violated 47 C.F.R. § 64.1200(c)

"by initiating, or causing to be initiated, telephone solicitations to wireless and residential

telephone subscribers such as Plaintiffs and the DNC Class members." (ECF Doc. No. 14 at

¶101)

        20.      Plaintiffs further allege that Goji violated 47 U.S.C. § 227(c)(5) as the "Plaintiffs

and the DNC Class members received more than one telephone call in a 12-month period made

by or on behalf of [Goji] in violation of 47 C.F.R. § 64.1200." (ECF Doc. No. 14 at ¶104)

        21.      Plaintiffs have asserted damages for said violations pursuant to 47 U.S.C. §

227(c) in the amount of $500 for such violations of 47 C.F.R. § 64.1200. (ECF Doc. No. 14 at

¶104)

                                   FACTUAL BACKGROUND

Relationship Between Third-Party Plaintiff and Third-Party Defendant

        22.      On or about March 29, 2012, Goji entered into a Marketing Services Agreement

with third-party defendant (hereinafter referred to as the "Agreement").

        23.      The Agreement provided that Underground would implement an advertising

program for Consumers United, Inc., consisting of the following service:

        Leads:

        Underground Elephant will generate information about individuals that have an interest
        in Client's product(s) or service(s) (a "Prospect"). Underground Elephant will generate
        Prospect information using its proprietary technologies and practices including search
        engine marketing, display and social media advertising programs and other lead
        generation strategies involving content placed on Underground Elephant themed
                                                   4
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page55ofof13
                                                                        13



       destination sites and other online assets. Underground Elephant reserves the right to
       update and/or change its strategy used to generate Prospect information at any time
       during the Term of the Agreement. The Prospect information to be provided by
       Underground Elephant to Client such as name, address, email address, etc. ("Required
       Fields") shall be mutually agreed upon by Client and Underground Elephant at the
       beginning of the Term of this Agreement and may be changed from time to time as
       provided for in the Agreement. A "Lead" is defined as an electronic Underground
       Elephant created form containing ("Required Fields") completed by an individual (a
       "Customer") that is requesting information about Client's product(s) or service(s).
       Underground Elephant will send Client the data elements from a Lead in digital form.



       24.    On or about August 28, 2013, Goji entered into an Addendum modifying the

terms of the Agreement (hereinafter referred to as the "Addendum").

       25.    The Addendum provides, in pertinent part, as follows:

                1.1    Compliance with Law. Each Party will comply with all applicable federal,
       state and local statutes, laws, regulations, rules, judgments, orders, and decrees applicable
       to it, including without limitation, the CAN-SPAM Act of 2003 and all other applicable
       anti-spam legislation issued by the relevant state or federal government. Without
       limitation of the foregoing, Provider hereby agrees to comply with all orders, regulations,
       decrees, and other requirements (collectively, "Orders") of the Federal Trade
       Communication [sic] ("FTC") and the Federal Communication [sic] Commission
       ("FCC") with respect to the solicitation of consents from the general public for receipt of
       sales telephone calls and/or email communication on the residential phone numbers,
       wireless phone numbers, and email address of prospective consumers.

               1.2    Consent Compliance. Provider represents, warrants, and covenants that all
       leads sold to Customer under this Agreement shall comply and will be compliant fully
       with all FTC Orders and/or FCC Orders as of the date the Lead was sold to Customer
       and, in the event that new FTC Orders and/or FCC Orders are due to come into effect, for
       a period of no less than ninety (90) days from the day such Lead was sold to Customer.
       Without limiting the foregoing, Provider further represents, warrants, and covenants that
       Provider has received prior written consent for all leads sold to Customer under this
       Agreement that authorize Customer to make autodialed, prerecorded, robodialed or
       similar telemarketing calls to the wireless phone number and the residential phone
       number identified (and similar email correspondence) in the Lead sufficient to meet the
       requirements of relevant FTC Orders and/or FCC Orders.

       ***

               3.1      Consent Indemnification. Provider agrees to indemnify, defend and hold
       harmless Customer and Customer's directors, officers, shareholders, employees, agents
       and affiliates ("Representatives") from and against any and all third party actions

                                                5
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document19-1
                                          22 Filed
                                              Filed12/11/18
                                                    12/03/18 Page
                                                              Page66ofof13
                                                                         13



        (including by governmental and regulatory authorities), claims, liabilities, damages,
        losses and expenses (collectively, "Claims"), arising out of or related to the acts, errors or
        omissions of Provider or any of Provider's Representatives or any third party acting on
        behalf or any of the foregoing, in connection with a breach of the representations,
        warranties, and covenants set forth in Section 1 of this Addendum.



        26.       Pursuant to the Addendum, third-party defendant was required to maintain

liability insurance for no less than $1,000,000 in the aggregate for coverage on any claims as

would be grounds for an indemnification obligation pursuant to Section 3 of the Addendum.



Leads Provided by Third-Party Defendant

        27.       On or prior to the dates upon which the plaintiffs allege they were contacted by

Goji, third-party defendant provided Goji with "Leads" pursuant to Section 1 of the Agreement

containing the plaintiffs' information.

        28.       At and prior to the time that the Leads were provided to Goji, third-party

defendant represented that such Leads provided written consent of the plaintiffs so as to

authorize Goji to make autodialed, prerecorded, robodialed or similar telemarketing calls to the

plaintiffs' wireless phone numbers and any residential phone number identified in the Lead

sufficient to meet the requirements of relevant FTC Orders and/or FCC Orders.

        29.       Without admitting the truth of the allegations, plaintiffs allege that the Leads

provided by third-party defendant did not provide written consent so as to authorize Goji to make

autodialed, prerecorded, robodialed or similar telemarketing calls to the plaintiffs' wireless phone

numbers or residential phone number as plaintiffs assert that they never provided written consent

for such calls.




                                                  6
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document19-1
                                          22 Filed
                                              Filed12/11/18
                                                    12/03/18 Page
                                                              Page77ofof13
                                                                         13



Telemarketing Calls to Plaintiffs

       30.     Without admitting the truth of the allegations, plaintiffs allege that on dates not

specifically set forth in the Second Amended Complaint, plaintiffs were called by Goji for the

purpose of soliciting business from said plaintiffs.

       31.     Upon information and belief, such telemarketing calls, if made by Goji, were

made based upon the representations, warranties, and covenants of third-party defendant that

plaintiffs had given express written consent in compliance with the applicable laws for such

contact to be made.

       32.     Upon information and belief, Goji would not have contacted the plaintiffs without

having received Leads for each plaintiff from third-party defendant indicating that such plaintiffs

consented to such contact.



                                  FIRST CAUSE OF ACTION
                                      BREACH OF CONTRACT
                             (FAILURE TO PROVIDE COMPLIANT LEADS)

       33.     Goji repeats, reiterates, and realleges each and every allegation in paragraphs "1"

through "32," supra, with the same force and effect as if set forth fully herein.

       34.     At all relevant times, there existed a valid and enforceable contract between Goji

and third-party defendant, referred to herein as the Agreement and the Addendum.

       35.     Pursuant to the terms of the Agreement, third-party defendant was under a

contractual obligation to provide Leads to Goji that complied with the terms and requirements of

the Agreement and the Addendum.

       36.     Upon information and belief, at or prior to the time which Goji allegedly

contacted the plaintiffs, third-party defendant provided Goji with Leads containing the plaintiffs'



                                                  7
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page88ofof13
                                                                        13



information and represented to Goji that such Leads were completed by plaintiffs indicating that

plaintiffs were requesting information about Goji's product(s) or service(s) pursuant to Section 1

of the Agreement.

       37.     Upon information and belief, pursuant to the terms of the Agreement and the

Addendum, third-party defendant was under a contractual obligation to comply with applicable

laws and ensure that all Leads, including those consisting of plaintiffs' information, provided for

the proper consents to authorize Goji to make autodialed, prerecorded, robodialed or similar

telemarketing calls to the plaintiffs' wireless phone numbers or residential phone numbers.

       38.     Upon information and belief, if plaintiffs' allegations as alleged regarding consent

are true, then third-party defendant failed to provide compliant Leads pursuant to the terms of the

Agreement and Addendum.

       39.     Such failure to provide compliant Leads constitutes a breach of the contractual

terms of the Agreement and the Addendum.

       40.     Upon information and belief, third-party defendant's failure to provide compliant

Leads in breach of the Agreement and the Addendum is the sole cause of the plaintiffs' alleged

damages as plaintiffs would not have incurred the damages complained of within the Second

Amended Complaint if the Leads complied with the consent requirements as set forth within the

Agreement and the Addendum.

       41.     That by reason of the foregoing, if plaintiffs recover damages, a verdict, or

judgment against defendant and third-party plaintiff, then defendant and third-party plaintiff will

be damaged in such amount as determined at the time of assessment of damages, rendering of

verdict, or entering of judgment as a direct cause of third-party defendant's breach of the

Agreement and the Addendum.



                                                8
         Case
          Case5:18-cv-00572-XR
               5:18-cv-00572-XR Document
                                 Document19-1
                                          22 Filed
                                              Filed12/11/18
                                                    12/03/18 Page
                                                              Page99ofof13
                                                                         13



        42.    That by reason of the foregoing, if plaintiffs recover damages, a verdict, or

judgment against defendant and third-party plaintiff, then defendant and third-party plaintiff will

be entitled to a like verdict or judgment against the third-party defendant and notwithstanding

whether any such verdict or judgment shall be recovered against defendant and third-party

plaintiff, said defendant and third-party plaintiff will be entitled to recover from the third-party

defendant the costs of defending the action herein, including but not limited to all costs,

disbursements, fees, and attorneys' fees.



                                 SECOND CAUSE OF ACTION
                                      BREACH OF CONTRACT
                              (FAILURE TO PROVIDE INDEMNIFICATION)

        43.    Goji repeats, reiterates, and realleges each and every allegation in paragraphs "1"

through "42," supra, with the same force and effect as if set forth fully herein.

        44.    Pursuant to Section 1.2 of the Addendum, third-party defendant represented,

warranted, and covenanted that third-party defendant "has received prior written consent for all

Leads sold to [Goji] … that authorize [Goji] to make autodialed, prerecorded, robodialed or

similar telemarketing calls to the wireless phone number and the residential phone number

identified."

        45.    Pursuant to the terms of Section 4.2 of the Addendum, third-party defendant

expressly agreed to "indemnify, defend and hold harmless" Goji from and against any and all

third-party actions, claims, liabilities, damages, losses and expenses, arising out of or related to

the acts, errors or omissions of third-party defendant in connection with a breach of the

representations, warranties, and covenants set forth in Section 1 of the Addendum, including but

not limited to Section 1.2.



                                                  9
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page10
                                                                  10ofof13
                                                                         13



       46.     Without admitting the allegations of the Complaint, if plaintiffs' allegations are

true, then third-party defendant failed to comply with the terms of the Agreement and

Addendum, including but not limited to Section 1.2 therein.

       47.     Pursuant to the aforementioned Agreement and Addendum, third-party defendant

is obligated to defend, indemnify, and hold harmless Goji from all claims arising out of or related

to third-party defendant's breach of the representations, warranties, and covenants set forth in

Section 1 of the Addendum.

       48.     As of the date of this filing, third-party defendant has failed to provide for the

defense and indemnification for Goji in relation to the claims asserted by plaintiffs that are

alleged to arise from third-party defendant's failure to comply with the representations and

warranties made within Section 1 of the Addendum.

       49.     Third-party defendant's failure to provide for the defense and indemnification of

Goji in this action constitutes a breach.

       50.     That by reason of the foregoing, if plaintiffs recover damages, a verdict, or

judgment against defendant and third-party plaintiff, then defendant and third-party plaintiff will

be damaged in such amount as determined at the time of assessment of damages, rendering of

verdict, or entering of judgment as a direct cause of third-party defendant's breach of the

Agreement and the Addendum for failure to provide defense and indemnification.

       51.     That by reason of the foregoing, if plaintiffs recover damages, a verdict, or

judgment against defendant and third-party plaintiff, then defendant and third-party plaintiff will

be entitled to a like verdict or judgment against the third-party defendant and notwithstanding

whether any such verdict or judgment shall be recovered against defendant and third-party

plaintiff, said defendant and third-party plaintiff will be entitled to recover from the third-party



                                                10
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page11
                                                                  11ofof13
                                                                         13



defendant the costs of defending the action herein, including but not limited to all costs,

disbursements, fees, and attorneys' fees.



                                 THIRD CAUSE OF ACTION
                                 COMMON-LAW INDEMNIFICATION

       52.     Goji repeats, reiterates, and realleges each and every allegation in paragraphs "1"

through "51," supra, with the same force and effect as if set forth fully herein.

       53.     The incidents complained of by plaintiffs, if they in fact occurred, were caused

by, arose out of, resulted from, and/or in connection with third-party defendant's duties owed to

Goji pursuant to contract and/or common law.

       54.     Without admitting the truth thereof, third-party defendant is respectfully referred

to the Complaint of the plaintiffs available on the electronic docket at ECF Document number

14. In the event that plaintiffs sustained the damages complained of, it will be claimed by Goji

that such damages were caused by or contributed to by the negligence and carelessness of third-

party defendant.

       55.     Third-party defendant, their agents, servants, and/or employees were solely,

primarily, and actively negligent, as heretofore set forth.

       56.     Third-party defendant is obligated to comply with applicable laws, rules,

regulations, both federal and state, including those set forth by the United States Legislatures, the

Federal Trade Commission ("FTC") and the Federal Communications Commission ("FCC").

       57.     Third-party defendant's failure to comply with applicable laws, rules, and

regulations, or enticing through misrepresentations or causing others to fail to comply with such

applicable laws, rules, or regulations, constitutes negligence.




                                                 11
           Case
            Case5:18-cv-00572-XR
                 5:18-cv-00572-XR Document
                                   Document19-1
                                            22 Filed
                                                Filed12/11/18
                                                      12/03/18 Page
                                                                Page12
                                                                     12ofof13
                                                                            13



       58.      Third-party defendant is liable for its own acts and/or omissions constituting

negligence or breach of contract.

       59.      Upon information and belief, third-party defendant failed to comply with all

applicable laws, rules, and regulations, as well as the contractual agreements between Goji and

third-party defendant, constituting a breach of its duties owed to Goji.

       60.      Upon information and belief, plaintiffs and/or defendant and third-party plaintiff

are and/or will be damaged as a direct result of third-party defendant's breach of its duties owed

to Goji.

       61.      That by reason of the foregoing, if plaintiffs recover damages, a verdict, or

judgment against defendant and third-party plaintiff, then defendant and third-party plaintiff will

be entitled to a like verdict or judgment for common law indemnification and contribution

against the third-party defendant, and notwithstanding whether any such verdict or judgment

shall be recovered against defendant and third-party plaintiff, said defendant and third-party

plaintiff will be entitled to recover from the third-party defendant the costs of defending the

action herein, including but not limited to all costs, disbursements, fees, and attorneys' fees.



                                     PRAYER FOR RELIEF

       WHEREFORE, defendant and third-party plaintiff, CONSUMERS UNITED, INC. d/b/a

GOJI, demands judgment against third-party defendant, UE AUTHORITY, CO., formerly

known as UNDERGROUND ELEPHANT, INC., for breach of contract and contractual

indemnification for failure to comply with the terms of the applicable Agreement and

Addendum, together with interest, costs, and attorneys' fees incurred in defending against

plaintiffs' action and in bringing this third-party action. Furthermore, defendant and third-party



                                                 12
        Case
         Case5:18-cv-00572-XR
              5:18-cv-00572-XR Document
                                Document19-1
                                         22 Filed
                                             Filed12/11/18
                                                   12/03/18 Page
                                                             Page13
                                                                  13ofof13
                                                                         13



plaintiff demands judgment against third-party defendant, UE AUTHORITY, CO., formerly

known as UNDERGROUND ELEPHANT, INC., for common law indemnification and/or for

the full amount of its pro-rata share of the entire liability, together with interest and costs

incurred in defending against plaintiffs' action and bringing the third-party action.

Dated: December 3, 2018                       Respectfully submitted,

                                              WOOD SMITH HENNING & BERMAN, LLP


                                        By: /s/ Justin P. England
                                            Justin P. England
                                            Attorney-in-Charge
                                            State Bar No. 24063955
                                            jengland@wshblaw.com
                                            901 Main Street, Suite 3670
                                            Dallas, Texas 75202
                                            Tel: (469) 210-2054
                                            Fax: (469) 210-2051
                                            ATTORNEYS FOR DEFENDANT
                                            CONSUMERS UNITED, INC. d/b/a GOJI




                                                 13
